The petition in error and transcript of the record was filed in this court November 24, 1909, and no brief has been filed by the plaintiffs in error. The petition *Page 327 
in error should therefore be dismissed for want of prosecution.Hass v. McCampbell, 27 Okla. 290, 111 P. 543; Maddin v.McCormick, 27 Okla. 778, 117 P. 200, and cases there cited;McClelland v. Witherall, infra, 119 P. 205; Cox v. Rogers etal., infra, 119 P. 205; Bender v. Bender, infra,119 P. 205.
By the Court: It is so ordered.
All the Justices concur.